Olds, J.
— This action originated before the board of commissioners of La Grange county, on a petition by the appellees to vacate a highway. .
The appellant, Jacob S. Brown, and a number of others, filed a remonstrance. An appeal was taken to the La Grange Circuit Court. The venue was then changed to the Elkhart Circuit Court, and then to the Noble Circuit Court, where the case was finally disposed of by a dismissal, and an appeal prosecuted to this court. „
In taking up the case for consideration and decision, we are met at the threshold, by counsel for the appellees, with an objection to the consideration of the questions discussed by counsel for appellant in tlieir brief, for the reason that there *107is no sufficient assignment of error, and a dismissal of the appeal is asked.
Filed Feb. 25, 1892.
In the assignment of error the cause is entitled, “ Jacob S. Brown, Robert McCloskey and others, appellants, v. Reuben Trexler, Luke Silby, H. Omstead and John Senburn, appellees.” Neither the names of all of the appellants nor the Christian name of appellee Omstead appear either in the title or the body of the assignment of error. That this assignment of error is defective, is so well settled as to scarcely need the citation of authority. See Thoma v. State, 86 Ind. 182, and authorities there collected ; Snyder v. State, ex rel., 124 Ind. 335; Arbuckle v. Swim, 123 Ind. 208.
The assignment of error is insufficient.
Judgment affirmed.